Citation Nr: 1213323	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the June 2004 rating decision which assigned an August 11, 1999 effective date for the grant of service connection for chorioretinitis of the left eye. 
 
2.  Entitlement to an effective date prior to August 11, 1999 for the grant of service connection for chorioretinitis of the left eye.

3.  Whether there was CUE in the August 2002 rating decision which assigned a September 18, 2001 effective date for the grant of service connection for neuropathy of the left forearm. 
 
4.  Entitlement to an effective date prior to September 18, 2001 for the grant of service connection for neuropathy of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1955 to September 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which found that there was no CUE in assigning an effective date of September 18, 2001 for the award of service connection for neuropathy of the left forearm, and an effective date of August 11, 1999 for the award of service connection for chorioretinitis of the left eye.  

Because the Veteran is alleging that an earlier effective date is warranted for the grant of service-connection for chorioretinitis of the left eye and for left forearm neuropathy in addition to his allegations of CUE, the Board has accordingly recharacterized the issues on appeal.  The Board notes that applicable regulations cited in a November 2008 statement of the case reflect that the RO considered the Veteran's claims in light of both CUE and entitlement to an earlier effective date.  

The Veteran testified at a February 2012 Travel Board hearing; the hearing transcript has been associated with the claims file.  

As described in greater detail below, the issue of whether there was clear and unmistakable error (CUE) in the June 1960 rating decision which denied service connection for an eye condition and granted service connection for a left forearm scar has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an unappealed June 1960 rating decision, the RO denied service connection for an eye condition and granted service connection for a left forearm scar.  

In an unappealed February 1972 decision, the RO again denied service connection for an eye condition.  On August 11, 1999, the Veteran submitted a new claim for service connection for loss of vision in the left eye.  Service connection for chorioretinitis of the left eye was ultimately granted by the Board in April 2004, and an effective date of August 11, 1999 was assigned pursuant to a June 2004 rating decision.  

The Veteran submitted a September 18, 2001 claim for an increased rating for a left arm scar, and subsequently submitted additional medical and lay evidence identifying nerve damage associated with his service-connected scar.  In an August 2002 rating decision, the RO granted service connection for neuropathy of the left forearm, effective September 18, 2001.

The Veteran has asserted that there was clear and unmistakable error on the part of the Department of Veterans Affairs for missing both neuropathy of the left arm, and chorioretinitis of the left eye in 1960.  He indicated that his assigned ratings should be retroactively granted back to the time of a June 1960 rating decision, when both were completely missed by government doctors.  

As noted in the introduction, allegations of CUE in the June 1960 rating decision have not been adjudicated by the agency of original jurisdiction and have been referred to the RO.  The issues adjudicated by the RO, presently before the Board, are based on whether there was CUE in the in the June 2004 and August 2002 rating decisions, which respectively assigned an August 11, 1999 effective date for the grant of service connection for chorioretinitis of the left eye; and a September 18, 2001 effective date for the grant of service connection for neuropathy of the left forearm.

The Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (holding that each specific allegation of error constitutes a separate CUE motion).  Therefore, the RO will have to adjudicate the Veteran's claim of CUE in the June 1960 rating decision before the Board can do so.  The Veteran and his representative should be given an opportunity to elaborate on the argument in support of the Veteran's allegation of CUE. 

As a determination on the issue of whether there was CUE in the June 1960 rating decision which denied service connection for an eye condition, and granted service-connection for a left forearm scar (but not for left forearm neuropathy) could substantially affect the CUE and earlier effective date claims on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board's determination as to the CUE and effective date claims currently on appeal must be deferred. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After giving the Veteran and his representative an opportunity to elaborate on the Veteran's claim alleging CUE in the June 1960 rating decision insofar as service connection was not granted for neuropathy of the left arm and chorioretinitis of the left eye, the RO/AMC should adjudicate the claim.  The Veteran must be notified of this adjudication, and a description of his rights and responsibilities in perfecting an appeal of a less than fully favorable determination (if made) must be included in this notification.

2.  Thereafter, the Veteran's claims of (1) whether there was CUE in the June 2004 rating decision which assigned an August 11, 1999 effective date for the grant of service connection for chorioretinitis of the left eye; (2) entitlement to an effective date prior to August 11, 1999 for the grant of service connection for chorioretinitis of the left eye; (3) whether there was CUE in the August 2002 rating decision which assigned an September 18, 2001 effective date for the grant of service connection for neuropathy of the left forearm; and (4) entitlement to an effective date prior to September 18, 2001 for the grant of service connection for neuropathy of the left forearm, must be readjudicated by the RO/AMC.  If the determination of any of these claims remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


